DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 11/1/21 have been received and entered in the application.
Claims 1-8, 10-13, and 15-17 are currently pending. 
Claims 1-7, and 17 are withdrawn as directed to non-elected inventions without traverse in the response dated 6/29/21. 
Claims 8, 10-13, and 15-16 are elected and examined on the merits. 
Claims 8, and 10-11 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al (US Publication No. 2012/0263685, cited on IDS dated 7/20/20, hereinafter Ra) in view of Tang et al (Aspirin treatment improved mesenchymal stem cell immunomodulatory properties via the 15d-PGJ2/PPARγ/TGF-β1 pathway. Stem Cells Development, Vol. 23, No. 17 (2014) pages 2093-2103., cited on IDS 3/29/20, hereinafter Tang). 


Ra does not disclose that the culture media contains aspirin. 
in vitro and in vivo (ASA treatment improved immunomodulatory properties of BMMSCs by upregulating Tregs and downregulating Th17 cells, ASA improved the immunotherapeutic effects of BMMSCs in colitis mice, Fig. 2, 5-6, Discussion).
As each or Ra and Tang are directed to methods of inducing immune activity by administering MSCs, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use aspirin in the culture media of Ra, as suggested by Tang, to further improve the immunomodulatory activity of the MSCs. 
Response to Arguments
Applicant's arguments dated 11/1/21 have been fully considered are not persuasive as explained in detail below. 
Claims 8, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ra in view of Tang.
Applicant argues that Tang is silent as to using aspirin for inhibiting cancer cell proliferation; that Tang is silent as to cancer entirely (Response p8). Applicant argues that Tang provides any basis for modifying Ra (Response p8-9). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case Tang is not used to teach anything with respect to anticancer effects. Tang is used to demonstrate that immunomodulatory activity of MSCs may be improved by culturing in the presence of aspirin. Ra is used for teaching that MSCs have inhibitory effects on cancer cells. 
With respect to a motivation to combine, it appears that applicant is arguing that the references are nonanalogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Tang and Ra are in the field of immunotherapy using MSCs. Further, Tang explicitly states that culturing MSCs in the presence of aspirin improves the immunomodulatory effects of MSCs. An implicit motivation to combine may be found when the combination of references results in a product or process that is more desirable. See MPEP § 2143. In the present case combining the references results in MSCs with improved immunomodulatory properties, a clearly desirous result. 
Applicant also argues that neither Ra nor Tang suggest MSCs which demonstrate anticancer ability against cancer stem cells (Response p9-10). 
In response, the examiner notes that the species cancer stem cells is recited as a part of a Markush claim. As numerous other members of the Markush group are disclosed by Tang, it is irrelevant that the species of cancer stem cells is not present. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632